                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:20-CV-059-KDB-DCK

 KIM REYNOLDS,                                       )
                                                     )
                 Plaintiff,                          )
                                                     )
     v.                                              )     ORDER
                                                     )
 SUNRISE GLOBAL MARKETING,                           )
 LLC, SUNRISE GLOBAL HOLDING,                        )
 INC., YIN CHEN, and DAVID                           )
 PELICHET,                                           )
                                                     )
                 Defendants.                         )
                                                     )

          THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

The mediator, Stephen J. Dunn, filed a “Report Of Mediator” (Document No. 20) on July 8, 2020,

notifying the Court that the parties reached a settlement on July 7, 2020. The Court commends

the mediator, counsel, and the parties for their efforts in resolving this matter.

          IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case, or in the alternative request an extension of time to file such dismissal, on or before

August 7, 2020.

          SO ORDERED.


                                  Signed: July 8, 2020




      Case 5:20-cv-00059-KDB-DCK Document 21 Filed 07/08/20 Page 1 of 1
